DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 203 171.9, filed on February 27th, 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammann et. al. (US Pub No: 2011/0166761 A1, hereinafter Kammann).
Regarding Claim 1:
Kammann discloses:
A method for providing a maximum traction coefficient between the tire and the surface on which the tire runs, the method includes the following steps.  Paragraph [0037] describes finding a reference curve of the coefficient of friction, and describes the maximum being point 20 on this curve.
detecting current traction coefficient.  Paragraph [0037] describes detecting the momentary slip and coefficient friction at measuring points 22 and 24.
forming a tuple from the slip and the momentary traction coefficient.  Paragraph [0037] describes using the two measuring points 22 and 24 and computing a slope.  This slope is then compared to the reference curve to calculate a computed curve 30.  This is equivalent to the claim because the computed curve is formed from a tuple, or set, of points.
choosing a characteristic curve from a number of predetermined characteristic curves based on the tuples, whereby each characteristic curve describes a traction behavior of the tire; providing the maximum traction coefficients.  Paragraph [0037] and [0038] describe a reference traction curve, a traction curve with a lower maximum coefficient of friction due to a wet road and a higher maximum coefficient due to the surface being stickier.  As shown in figure 2, the characteristic curve is estimated using two measuring points and then interpolated to choose a curve that should best fit the vehicle.  Paragraph [0038] and figure 3 describe that a momentary curve can be selected if, for example, the surface adheres better than the reference curve.  This meets the claim because a different characteristic curve can be chosen based on changing conditions.

Regarding Claim 3:
	Kammann discloses:
The method according to claim 1, wherein the predetermined characteristic curves include traction curves each indicating a correlation between a slip and a traction coefficient; and thus we choose a traction characteristic curve that includes a point to which the tuple comes as close as possible.  Paragraph [0037] describes using the two measuring points 22 and 24 and computing a slope.  This slope is then compared to the reference curve to calculate a computed curve 30.  This is equivalent to the claim because the computed curve is formed from a tuple, or set, of points.  The curve is chosen to be as close to the tuples as possible.

Regarding Claim 5:
	Kammann discloses:
The method according to claim 3, wherein the provided maximum traction coefficient is determined based on a combination of maximum traction coefficients detected with regard to different types of characteristics.  Paragraph [0037] and figure 2 describe a maximum coefficient of friction 26 that can be adjusted due to weather, such as rain.  Paragraph [0018] describes that the data can be adjusted due to tire dimensions, pressure, and temperature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kammann in view of Daniel et. al. (DE 102012217772A1, hereinafter Daniel).
Regarding Claim 2:
	Kammann discloses:
The method for providing a maximum traction coefficient between the tire and the surface on which the tire runs, the method includes the following steps.  Paragraph [0037] describes finding a reference curve of the coefficient of friction, and describes the maximum being point 20 on this curve.  This point identifies the transition from the static friction to the sliding friction between the tire 12 and the surface 10.  This point can change if for example the reference curve was determined during dry weather but the current weather is wet and rainy.
detecting a current slip of the tire on the surface.  Paragraph [0037] describes detecting the momentary slip and coefficient friction at measuring points 22 and 24.
detecting a current traction coefficient.  Paragraph [0037] describes detecting the momentary slip and coefficient friction at measuring points 22 and 24.
forming a tuple from the slip and the pitch.  Paragraph [0037] describes using the two measuring points 22 and 24 and computing a slope.  This slope is then compared to the reference curve to calculate a computed curve 30.  This is equivalent to the claim because the computed curve is formed from a tuple, or set, of points.
Kammann does not disclose a pitch m and a characteristic curve based on the tuple, where each curve describes the pitch curves of the tire and provides the maximum traction coefficient.
Daniel teaches:
identifying a pitch m.  Paragraph [0035] describes a pitch as being the ratio between the coefficient of friction and slip value.
choosing a characteristic curve from a number of predetermined characteristic curves based on the tuple, whereby each characteristic curve respectively describes the pitch curves of the tire; providing the maximum traction coefficients.  Paragraph [0035] and figure 1 describe a pitch curve, having a ratio between the coefficient of friction and slip value as defined in the specification, that is made up of a tuple of values.
 to incorporate the teachings of Daniel to show a pitch m and a characteristic curve based on the tuple, where each curve describes the pitch curves of the tire and provides the maximum traction coefficient.  One would have been motivated to do so to determine the maximum coefficient of adhesion which is allows driver assistance systems, sch as ABS or ESP to control and adapt to their respective driving situations [0002].

Regarding Claim 4: 
Kammann discloses:
The method according to claim 2, wherein the predetermined characteristic curves include pitch characteristics each indicating a pitch of traction characteristics; and whereby we choose a pitch characteristic curve that comes as near as possible to the tuple based on slip 150.  Paragraph [0037] describes using the two measuring points 22 and 24 and computing a slope.  This slope is then compared to the reference curve to calculate a computed curve 30.  This is equivalent to the claim because the computed curve is formed from a tuple, or set, of points.  The curve is chosen to be as close to the tuples as possible.
	Kammann does not disclose a pitch m.
Daniel teaches:
and pitch m.  Paragraph [0035] describes a pitch as being the ratio between the coefficient of friction and slip value.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Kammann in view of Nobuaki (JP 2016016812 A, hereinafter Nobuaki).
Regarding Claim 6:
Kammann discloses the above inventions in claims 1 and 3.  Kammann does not teach a maximum traction coefficient that is provided only if a different between the maximum traction coefficients do not exceed a predetermined value.
Nobuaki teaches:
The method according to claim 3, wherein the maximum traction coefficient is provided only if a difference between the maximum traction coefficients determined with respect to different characteristics does not exceed a predetermined value.  Paragraph [0064] describes a situation where the friction coefficient is less than a predetermined threshold, or does not exceed a predetermined value.  The example given describes that when the coefficient of friction is less than a predetermined threshold, the operation control unit 14 controls the drive unit 16 and limits the driving force applied to the wheels.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kammann to incorporate the teachings of Nobuaki to show a maximum traction coefficient that is provided only if a different between the maximum traction coefficients do not exceed a predetermined value.  One would have been motivated to do so that the vehicle can have more stability and reduce the possibility of an accident [0064].

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kammann in view of Dawande et. al. (IN1338CH2014 A, hereinafter Dawande).
Regarding Claim 7:
Kammann discloses the above inventions in claims 1 and 3.  Kammann does not disclose a momentary traction coefficient provided if it is greater than the determined maximum traction coefficient.
Dawande teaches:
The method according to claim 3, whereby a momentary traction coefficient is provided if it is greater than the determined maximum traction coefficient.  Paragraph [0015] describes a 4 step process to evaluate a momentary slip ratio and momentary longitudinal traction of the wheel.  This process is to increase the momentary slip ratio to maximize the traction.  In the fourth step, the process checks the slip ratio to see if it is larger than a threshold, or maximum coefficient of friction.  This meets the claim because slip ratio is adjusted if it goes above the maximum allowable traction coefficient.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kammann to incorporate the teachings of Dawande to show a momentary traction coefficient provided if it is greater than the determined maximum traction coefficient.  One would have been motivated to do so to find the maximum possible traction for any given tire and road surface and to be used for anti-skid control ([0016]).

Regarding Claim 8:

Dawande teaches:
The method according to claim 3, wherein the maximum traction coefficient is provided only if the pitch m exceeds a predetermined threshold.  Paragraph [0015] describes a 4 step process to evaluate a momentary slip ratio and momentary longitudinal traction of the wheel.  This process is to increase the momentary slip ratio to maximize the traction.  In the fourth step, the process checks the slip ratio to see if it is larger than a threshold, or maximum coefficient of friction.  This meets the claim because slip ratio is adjusted if it goes above the maximum allowable traction coefficient.  This meets the claim because the pitch is a function of the slip ratio.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kammann to incorporate the teachings of Dawande to show a maximum traction coefficient that is provided when the pitch m exceeds a predetermined threshold.  One would have been motivated to do so find the maximum possible traction for any given tire and road surface and to be used for anti-skid control ([0016]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kammann in view of Rieth (US Patent No: 6,470,731 B1, hereinafter Rieth).
Regarding Claim 9:
	Kammann discloses the above inventions in claims 1 and 3.  Kammann does not disclose a histogram based on a number of determined maximum traction coefficients and determines the quality of these values based on the histogram.
Rieth teaches:
The method according to claim 3, whereby a histogram is formed based on a number of determined maximum traction coefficients; and also determines the quality of a given maximum traction coefficient based on the histogram.  Column 6, lines 20-35 teach a histogram.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanmann to incorporate the teachings of Rieth to show a histogram based on a number of determined maximum traction coefficients and determines the quality of these values based on the histogram..  One would have been motivated to do so to determine which values that the safety systems should use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Hiroshi (CN 1781783 B).
Hiroshi: This invention detect a forces acting on a tire and using a judger to detect abnormalities of force acting on the tire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665